Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 4:  The system of Claim 1 

The amendment is necessary to correct the dependency of the claim tree, altered because of prior claim amendments cancelling Claim 3.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 16, and 27 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
In Claim 1:
… to receive a real-time input signal from Internet of Things sensors and normalize the real-time input signal into a byte stream;
… to fetch the byte stream using windows, thereby generating a chunked signal, wherein the chunked signal is processed … by a predictor, an anomaly detector, a root cause analyzer, an insight generate, a retainer, and a modeling layer, wherein the predictor is configured to generate a predicted time series and a predicted driver based on historical patterns, wherein the predicted driver is a time series,
wherein the anomaly detector is configured to find and flag the anomalies to generate a flagged anomaly signal by using the predicted time series and the input signal,
wherein the root cause analyzer is configured to generate a numerical assessment by using the predicted driver, the input signal and the flagged anomaly signal as input.
Similar limitations are recited in each of the independent Claims 16 and 27

Specifically, no reference or combination of references has been uncovered which generates a predicted driver which is a timer series that is based on a chunked signal which is then used by as input (along with an input signal and a flagged anomaly signal from an anomaly detector generated based on both a predicted time series and the input signal) for a root cause analyzer to generate a numerical assessment.
When taken as a whole, the dependent claims have been found allowable at least for the above features recited in the independent claims upon which they depend.
The closest prior art of record to the invention as a whole is Lube, US PG Pub 2020/0012541, which teaches an automated insight and curation engine analyzing information from Internet of Things devices to determine anomalies.  Lube does not teach a predicted driver.  Maya, US PG Pub 2018.0225166, teaches a predicted driver which is a time series, but not using this predicted driver time series as input to a root cause analyzer.  Abe, US PG Pub 2021/0067401, uses a non-time series predicted driver as input to a root cause analyzer, but no combination of references teaching the above recited features was uncovered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104. The examiner can normally be reached Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122